                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. William Lachlian Ormond III                                       Docket No. 5:16-CR-80-1FL

                               Petition for Action on Supervised Release

COMES NOW Amir A. Hunter, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of William Lachlian Ormond III, who, upon an earlier plea of
guilty to Felon in Possession of a Firearm 18 U.S.C. § 922(g)(1) and 924(a)(2) , was sentenced by the
Honorable Louise W. Flanagan, U.S. District Judge, on April 5, 2017, to the custody of the Bureau of
Prisons for a term of 57 months. It was further ordered that upon release from imprisonment the defendant
be placed on supervised release for a period of 36 months.

   William Lachlian Ormond III was released from custody on June 26, 2019, at which time the term of
supervised release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On July 30, 2019, the defendant submitted a urine sample that tested positive for methamphetamine. The
specimen was confirmed by laboratory analysis on August 6, 2019. When confronted the defendant
admitted that he used prescription drugs that were not prescribed to him.

It was originally ordered that the defendant be subject to the DROPS program as a condition of supervision.
Due to the lack of available nearby facilities for the defendant to complete this sanction, and his lack of
reliable transportation, it poses an undue burden on the defendant. Therefore, it is respectfully requested
that the DROPS sanction be stricken from the conditions of supervision. The probation office has provided
a verbal reprimand for the defendant, and he will be referred to treatment to complete an updated substance
abuse assessment to address the drug positive.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

The DROPS Sanction is hereby removed from the conditions of supervision.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


/s/ Dewayne L. Smith                                 /s/ Amir A. Hunter
Dewayne L. Smith                                     Amir A. Hunter
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     310 New Bern Avenue, Room 610
                                                     Raleigh, NC 27601-1441
                                                     Phone: 919.861.8663
                                                     Executed On: August 14, 2019
William Lachlian Ormond III
Docket No. 5:16-CR-80-1FL
Petition For Action
Page 2
                                     ORDER OF THE COURT

                                 19th
Considered and ordered this _________               August
                                         day of ____________________, 2019, and ordered filed and
made a part of the records in the above case.

________________________________
Louise W. Flanagan
U.S. District Judge
